     USDC IN/ND case 2:19-cv-00319-DRL document 44 filed 07/02/21 page 1 of 2


                                        IN THE
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

JOSEPH HERO,                                   )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       No. 2:19-cv-00319-DRL
                                               )
LAKE COUNTY ELECTION BOARD,                    )
                                               )
                       Defendant.              )

                                        STATUS REPORT

        In its Scheduling Order issued June 22, 2021 (Dkt. 43), the Court ordered the parties to file

a joint status report apprising the Court of certain information. The Parties, by counsel, tender the

following report in response to the Court’s Order.

A.      Status of settlement negotiations, mediation, or other alternative process

        The parties have not conducted mediation or other alternative dispute resolution process.

The parties believe that this case is likely to be resolved by the pending cross-motions for summary

judgment, and therefore that settlement discussions would not be fruitful at this time.

B.      Likelihood and scope of any dispositive motion

        The parties completed briefing of their cross-motions for summary judgment on March 23,

2021, which are currently pending. The parties agree that this case does not turn on any disputed

facts, and therefore that the court’s order on those motions is likely to resolve the case.

C.      Need for oral argument on any dispositive motion

        The parties do not request oral argument as to the pending cross-motions for summary

judgment, but would certainly provide such argument should the Court desire.

D.      Claims to be tried absent any dispositive motion ruling

                                                   1
     USDC IN/ND case 2:19-cv-00319-DRL document 44 filed 07/02/21 page 2 of 2


        Absent a dispositive motion ruling, the claims remaining for trial are whether the

defendants’ actions violate the First and Fourteenth Amendments to the U.S. Constitution.

E.      Duration of anticipated trial

        This case involves only declaratory and injunctive relief and would be tried by the Court.

Therefore, the parties anticipate that a trial would last 1-2 days.

F.      Unique trial issues

        The parties are not aware of any unique trial issues or necessary accommodations.

G.      Experts

        There are no expert witnesses in this case.

H.      Daubert issues

        The parties do not anticipate any motions under Daubert.

I.      Other issues

        The parties are not aware of any other issues that would assist the Court in preparing for

the conference, final scheduling, and trial.

 s/ Stevie J. Pactor                                  s/ Michael E. Tolbert
 Stevie J. Pactor                                     w/ permission
 Gavin M. Rose                                        Tolbert & Tolbert, LLC
 ACLU of Indiana                                      1085 Broadway, Suite B
 1031 E. Washington St.                               Gary, Indiana 46402
 Indianapolis, IN 46202                               219/427-0094
                                                      fax: 219/427-0783
 317/635-4059
 fax: 317/635-4105
                                                      s/ John P. Reed
 spactor@aclu-in.org                                  w/ permission
 grose@aclu-in.org                                    Abrahamson, Reed & Bilse
                                                      8230 Hohman Avenue
 Attorneys for Plaintiff                              Munster, Indiana 46321
                                                      219/595-5306
                                                      fax: 219/513-9754

                                                      Attorneys for Defendant




                                                  2
